I do not believe that the use of an order nunc pro tunc is within the contemplation of Code, 56-8-8, which distinctly requires the suggestion to have been "on the record" in order to commence the period after which a statutory order of revival is not permitted. That section deals with the conduct of litigants: not that of the court. In order that "he who runs may read" the statute makes the suggestion a part of the proceedings, with the result that all parties are charged with notice of what took place. To permit constructive notice to become operative retroactively by virtue of an order enterednunc pro tunc, it seems to me, is to deny the necessity of the existence of the fact upon which its being, in this instance, rests, namely, the actual entry of an order "on the record." The effect of the order under the statute is to place the adversaries of the person making the suggestion upon terms as the result of an ex parte appearance. To my mind, it is a misinterpretation of the statute to indicate, if not to hold, that such a result can be brought about by an order enterednunc pro tunc. The suggestion either is or is not on the record, gauged by the simple inquiry of whether it is contained in an order duly entered of record as of the time it speaks.
Otherwise I am in entire accord with the Court's opinion. *Page 250